Citation Nr: 1106373	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  09-07 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel



INTRODUCTION

The Veteran reported having active service from 1997 to 2005, 
with verified service from January 2002 to December 2002 and from 
February 2003 to January 2004.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2008 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in Muskogee, 
Oklahoma, which, in pertinent part, denied service connection for 
bilateral hearing loss, a right knee disorder, and a low back 
disorder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds that further evidentiary development is needed 
before it can adjudicate the claims of entitlement to service 
connection for bilateral hearing loss, a right knee disorder, and 
a low back disorder.  This development includes obtaining all 
service personnel records, service treatment records, and 
affording the Veteran a VA compensation examination.

The Veteran reported, and the available service personnel records 
suggest, that he served in the U.S. Army from 1997 to 2005.  The 
only Armed Forces Of The United States Report Of Transfer Or 
Discharge (DD Form 214) of record, however, pertains to the 
period February 2003 to January 2004.  Also, most of his service 
treatment records have not been obtained and associated with the 
claims file.  Pursuant to the RO's request, the Records 
Management Center (RMC) in January 2008 indicated that the 
Veteran's service treatment records could not be located.  
However, the RO made no further attempt to obtain these vital 
records from other sources, such as the National Personnel 
Records Center, the U.S. Army Personnel Center, or the Veteran's 
Reserve unit.  Therefore, the RO/AMC must attempt to obtain these 
records.  See Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding 
that the heightened duty to assist a Veteran in developing facts 
pertaining to his claim in a case in which service treatment 
records are presumed destroyed includes the obligation to search 
for alternative medical records).

The Veteran must also be afforded a VA orthopedic examination to 
determine whether he has a current right knee and low back 
disorder that is manifested as a result of his period of active 
service.  The available treatment records make no reference to 
either a right knee or a low back disorder, but VA medical 
records pertaining to psychiatric treatment do note his 
complaints of low back pain.  The Board is aware that "pain 
alone, without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability for 
which service connection may be granted." Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  However, a VA 
examination is appropriate here in light of his subjective 
complaints of pain, the Veteran's lay statements as to the onset 
and continuity of symptoms, and the absence of a current VA 
examination to determine whether such complaints are attributable 
to a diagnosed disability.  See 38 U.S.C.A.  § 5103A(d); 38 
C.F.R. § 3.159(c)(4).

As to the issue of service connection for bilateral hearing loss, 
the Veteran asserts that he has a current bilateral hearing loss 
disability that is manifested as a result of three improvised 
explosive devices going off next to him while he was in Iraq.  
While exposure to acoustic trauma has been conceded by the RO in 
the May 2008 rating decision of the RO, a VA audio examination of 
the Veteran conducted in April 2008 did not show a current 
bilateral hearing loss disability for VA purposes under 38 C.F.R. 
§ 3.385.  However, the Board recognizes that the most recent VA 
examination of the Veteran's hearing acuity was almost three 
years ago, and the Veteran, in his various correspondence to VA 
has suggested that he currently has a hearing loss disability, 
the Board finds that an updated VA examination is needed to fully 
and fairly evaluate the Veteran's claim.  See Allday v. Brown, 7 
Vet. App. 517, 526 (1995); Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall request all service 
personnel records, including all DD Forms 
214, and all service treatment records from 
all appropriate sources, to include the 
National Personnel Records Center, the U.S. 
Army Personnel Center, and the Veteran's Army 
Reserve unit.  A formal determination, 
pursuant to 38 C.F.R. § 3.159(c)(2), must be 
entered if it is determined that the above 
records or information do not exist or that 
efforts to obtain them would be futile.  In 
the event that it is determined that the 
records are unavailable, provide the Veteran 
with appropriate notice under 38 C.F.R. § 
3.159(c), and give him an opportunity to 
respond.


2.  The RO/AMC shall then schedule the 
Veteran for a VA examination to determine the 
nature and etiology of any disability 
involving his right knee and low back.  The 
VA examiner should thoroughly review the 
Veteran's claims file in conjunction with the 
examination.  The VA examiner should address 
the following: (a) State whether the Veteran 
suffers from a current disability involving 
his right knee and lower back. (b) For any 
disability identified, state whether it is at 
least as likely as not (a 50 percent 
probability or greater) that the disability 
dates back to or is related to his period of 
active service.  

In doing so, the examiner should acknowledge 
the Veteran's report of a continuity of 
symptomatology.  Any opinions expressed must 
be accompanied by a complete rationale.

3.  The RO/AMC shall arrange for the Veteran 
to be scheduled for a VA audiology 
examination so as to ascertain the nature and 
extent of his asserted bilateral hearing 
loss.  The entire claims file must be made 
available to the examiner, and all pertinent 
symptomatology and findings must be reported 
in detail.  Any indicated diagnostic tests 
and studies, to include an audiogram, must be 
accomplished.

Specifically, the results of the audiological 
evaluation must state, in numbers, the 
findings of puretone decibel loss at 500, 
1000, 2000, 3000, and 4000 Hertz, provide the 
puretone threshold average, and must also 
state the results of the word recognition 
test, in percentages, using the Maryland CNC 
test.

After a review of the examination findings 
and the entire evidence of record, the 
examiner must render an opinion as to whether 
the Veteran has a current hearing loss 
disability under 38 C.F.R. § 3.385.  If so, 
the examiner is directed to opine as to 
whether it is at least as likely as not (a 50 
percent probability or greater) that such 
disability is etiologically related to his 
period of active service.

In doing so, the examiner should acknowledge 
exposure to acoustic trauma in service which 
has been conceded by VA, and the Veteran's 
report of a continuity of symptomatology.  
Any opinions expressed by the examiner must 
be accompanied by a complete rationale.

4.  The RO/AMC will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claims 
adjudication.

5.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  No 
inference should be drawn regarding the final disposition of this 
claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


